Cobb, P. J.,
concurring. In Harrell v. Tift, 70 Ga. 730, it was. held that there must be a valid exception to some final ruling of the court below on which to predicate other assignments of error,, and that a bill of exceptions which did.'not assign error upon the *398final judgment would be dismissed, even though there were valid assignments of error upon rulings made pendente lite. This decision was followed in Kibben v. Coastwise Dredging Co., 120 Ga. 899, and in Newberry v. Tenant, 121 Ga. 561. In the case just cited it was also held that a statement in a bill of exceptions that plaintiff excepted to “said'verdict and judgment as being contrary to law” was not a valid assignment of error upon the final judgment in the ease. It is to be noted that this ruling is based on Rodgers v. Black, 99 Ga. 142. In that case the writ of error was not dismissed, but the judgment was affirmed. In the present case the only assignment of error upon the final judgment is in the following language: “Plaintiff alleges that the verdict is contrary to law.” Under the rulings above referred to this is not a valid assignment of error upon a final judgment. As I am bound by these rulings, I concur in the judgment dismissing the writ of error. If the question were open, I would follow the view indicated by Mr. Presiding Justice Lumpkin in the case of Haskins v. Bank of the State of Ga., 100 Ga. 216. That seems to me to be the sound, logical, and proper view of the matter. I can see no answer to his argument. While I concur in the judgment dismissing the writ of error, I can not concur in the reasons given by the majority of the court for that judgment. The reasons which constrain me to dissent from the reasoning of the majority will be found in the majority opinion in Cawthon v. State, 119 Ga. 395, and in the dissenting opinion in Henderson v. State, 123 Ga. 739.